       Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 BRUCE KIRBY, INC., and
 BRUCE KIRBY

        Plaintiffs,
                                                  Civil Action No. 3:13-cv-00297-JAM
                 vs.

 LASERPERFORMANCE (EUROPE) LIMITED,
 QUARTER MOON, INCORPORATED



        UPDATED APPENDIX 3 TO JOINT TRIAL MEMORANDUM
            PLAINTIFF’S AMENDED PROPOSED EXHIBIT LIST
                TO INCLUDE EXHIBITS BK-198 - BK-214

                            DEFENDANTS’ OBJECTIONS
                       PLAINTIFF’S COUNTERSTATEMENT



Date: February 09, 2020                By: /s Benjamin N. Luehrs
                                       Wesley W. Whitmyer, Jr. (ct03509)
                                       Benjamin N. Luehrs (phv08980)
                                       Walter B. Welsh (ct27210)
                                       Whitmyer IP Group LLC
                                       600 Summer Street
                                       Stamford, Ct 06901
                                       Tel. 203-703-0800
                                       Fax: 203-703-0801
                                       litigation@whipgroup.com
                                       bluehrs@whipgroup.com
                                       wwelsh@whipgroup.com

                                       Counsel for Plaintiffs Bruce Kirby and Bruce Kirby, Inc.
              Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 2 of 23
                  Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


BK-1    03/18/2014 Subpoena for Documents from Farzad Rastegar
BK-2    04/01/2010 Email from Farzad Rastegar to Heini Wellmann (and email chain)
BK-3    01/11/2012 Email from Bill Crane to Heini Wellmann
BK-4    09/29/2011 Email from Farzad Rastegar to Bruce Kirby (and email chain)
BK-5    08/26/2010 Email from Farzad Rastegar to Peter Hedge and Bill Crane (and email chain)
BK-6    11/15/2010 Email from Farzad Rastegar to Bill Crane (and email chain)
BK-7    03/22/2011 Email Chris Spencer to Farzad Rastegar
BK-8    09/29/2011 Email from Bill Crane to Farzad Rastegar and Doug Metchick (and email chain)
BK-9    12/03/2010 Email from Bill Crane to Farzad Rastegar
BK-10   12/24/2010 Email from Bill Crane to Farzad Rastegar
BK-11   Answer and Counterclaims of LPE and QMI
BK-12   LPE and QMI's Objections and Responses to GSL's First Set of Interrogatories
BK-13   Document titled Amendment to License, dated March 25, 1997
BK-14   1983 Agreement
BK-15   07/22/2013 Email from Peter Hedge to Bahman Kia (and email chain)
BK-16   04/02/2010 Email from Devin Kelly to Bill Crane (and attachment)
BK-17   01/12/2011 Email from Bill Crane to Farzad Rastegar
BK-18   01/23/2011 Email from Heini Wellmann to Farzad Rastegar
BK-19   01/23/2011 Email from Heini Wellmann to Hank Barry and Jeff Martin (and attachment)
BK-20   04/28/2011 Email from Bill Crane to Heini Wellmann
BK-21   09/28/2010 Email from Bill Crane to Heini Wellmann and Jeff Martin (and email chain)
BK-22   01/17/2012 Email from Bill Crane to Farzad Rastegar
BK-23   Document titled Barclays Business Internet Banking
BK-24   10/13/2011 Email from Bill Crane to Tom Rosoman, Lo Libra, and Doug Metchick (and email chain)
BK-25   04/08/2011 Email from Bill Crane to Farzad Rastegar (and email chain)
BK-26   Document titled Inidicative Offer for Laser Design Rights
BK-27   Notice of Deposition of Quarter Moon, Incorporated Pursuant to 30(b)(6)
BK-28   Notice of Deposition of LaserPerformance (Europe) Pursuant to 30(b)(6)
BK-29   Answer and Counterclaims of LPE and QMI
BK-30   1983 Agreement
BK-31   1989 Agreement
BK-32   Document titled Agreement relating to the International Class Boat
BK-33   Agreement dated November 11, 2005
BK-34   Builder Plaque
BK-35   Conference Memorandum dated September 4, 2014
BK-36   Document re Defendants sales bearing Bates Nos. LP022423-LP22473
BK-37   Document re Defendants sales bearing Bates Nos. LP022474-LP22639
BK-38   01/19/2009 Letter from Chris Spencer to Vanguard Racing Sailboats
BK-39   01/19/2009 Letter from Chris Spencer to Performance Sailcraft Europe Limited
BK-40   04/03/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
BK-41   02/12/2011 Email From International Laser Class Association to Heini Wellmann et al. (and attachment)
BK-42   05/10/2010 Letter from Wesley Whitmyer to Alice Gould
BK-43   12/13/2010 Letter from Philippe Zylberg to Wesley Whitmyer
BK-44   12/15/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
BK-45   03/11/2011 Letter from Philippe Zylberg to Wesley Whitmyer
BK-46   03/24/2011 Letter from Jerome Pels to Wesley Whitmyer
BK-47   04/11/2011 Letter from Philippe Zylberg to Wesley Whitmyer
BK-48   Document titled Agreement relating to Kirby Sailboat
BK-49   07/17/2012 Letter from Bruce Kirby and Bruce Kirby, Inc. to QMI
BK-50   10/11/2012 Letter from Bruce Kirby and Bruce Kirby, Inc. to LPE
BK-51   10/11/2012 Letter from Bruce Kirby and Bruce Kirby, Inc. to QMI
               Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 3 of 23
                   Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


BK-52    11/15/2012 Letter from Bruce Kirby and Bruce Kirby, Inc. to LPE
BK-53    03/01/2013 Letter from Bruce Kirby and Bruce Kirby, Inc. to LPE
BK-54    Document titled Bill Crane - LinkedIn
BK-55    02/27/2010 Email from Bill Crane to Clara Tong
BK-56    LPE and QMI's Objections and Responses to GSL's First Set of Interrogatories
BK-57    07/15/2013 Letter from QMI to Bruce Kirby
BK-58    Document titled Summary of Adjustments to Royalty Calculations
BK-59    Document titled LPE Royalty Statement
BK-60    Document titled Vanguard Sailboats Royalty Payment
BK-61    03/04/2009 Email from Bill Crane to Daryl Webb (and email chain)
BK-62    02/17/2010 Email from Bill Crane to Devin Kelly and Matthew Abrahams (and email chain)
BK-63    04/02/2010 Email from Devin Kelly to Bill Crane (and attachment)
BK-64    Defendants' Initial Disclosures
BK-65    04/19/2013 Email From Bahman Kia to Daniel Pearson (and email chain)
BK-66    12/08/2011 Email from Bill Crane to Tom Rosoman (and email chain)
BK-67    03/23/2011 Email from Farzad Rastegar to Chris Spencer (and email chain)
BK-68    12/09/2010 Email from Matthew Anrahams to Farzad Rastegar (and email chain)
BK-69    03/06/2010 Email from Farzad Rastegar to Devin Kelly
BK-70    04/03/2010 Email from Heini Wellmann to Bil Crane (and email chain)
BK-71    06/16/2010 Email from Bill Crane to Farzad Rastegar (and email chain)
BK-72    Agreement dated July 11, 1983
BK-73    First Amended Complaint and Exhibits
BK-74    Document titled Intellectual Property Purchase and License Agreement
BK-83    Document containing graphic
BK-86    Document titled Agreement Relating to the Collection of IYRU Fees
BK-87    Document titled Class Rules - One Design
BK-88    Document titled Laser Class Rules - One Design
BK-89    ISAF Plaque
BK-90    Builder Plaque
BK-91    04/08/2013 Email from Bill Crane to Jerome Pels
BK-92    Document titled Damage Determination Analysis
BK-93    04/23/2013 Email from James Lund-Lack to Bahman Kia and Steve Thomas
BK-94    05/28/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
BK-95    03/03/2011 Letter from Jerome Pels to Wesley Whitmyer
BK-96    03/01/2011 Letter from Philippe Zylberg to Wesley Whitmyer
BK-97    10/10/2011 Letter from Philippe Zylberg to Wesley Whitmyer
BK-98    03/01/2011 Letter from Wesley Whitmyer to Jerome Pels
BK-99    04/25/2013 Letter from Bruce Kirby and Bruce Kirby, Inc. to QMI
BK-100   04/04/2007 Letter from Wesley Whitmyer to John Shad
BK-101   Document titled Indicative Offer for Laser Design Rights
BK-102   Schedules to Document titled Indicative Offer for Laser Design Rights
BK-103   05/30/2007 Letter from Wesley Whitmyer to Edward Kotite
BK-104   Attachment to BK-103 (Document titled Intellectual Property Purchase and License Agreement)
BK-105   Attachment to BK-103 (Document titled Assigment)
BK-106   Sailing World article - April 2007
BK-107   USPTO Trademark Electronic Search System - BRUCE KIRBY trademark
BK-108   Laser Construction Manual
BK-109   Laser Construction Manual
BK-110   05/12/2010 Letter from Wesley Whitmyer to Jeff Martin and Heini Wellmann
BK-111   04/22/2010 Letter from Wesley Whitmyer to Alice Gould
BK-112   04/27/2010 Letter from Wesley Whitmyer to Alice Gould
               Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 4 of 23
                   Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


BK-113   03/16/2010 Letter from Wesley Whitmyer to Devin Kelly
BK-114   03/08/2010 Letter from Howard Spencer and Bruce Kirby to Jeff Martin
BK-115   05/12/2010 Letter from Wesley Whitmyer to Alice Gould
BK-116   03/12/2010 Letter from Wesley Whitmyer to Jeff Martin
BK-117   03/05/2010 Letter from Wesley Whitmyer to Devin Kelly
BK-118   12/07/2010 Letter from Wesley Whitmyer to Farzad Rastegar
BK-119   02/17/2011 Letter from Bruce Kirby and Bruce Kirby, Inc. to QMI
BK-120   02/10/2011 Letter from Wesley Whitmyer to Phillippe Zylberg
BK-121   Document titled Rule Change
BK-122   04/22/2010 Letter from Wesley Whitmyer to Alice Gould
BK-123   04/03/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
BK-124   Document titled Royalties Outstanding
BK-125   Document titled Stipulation
BK-126   QMI Responses to BKI's Interrogatories - 17-CV-01389-JAM
BK-127   Farzard Rastegar Responses to BKI's Interrogatories - 17-CV-01389-JAM
BK-128   LaserPeformance LLC's Responses to BKI's Interrogatories - 17-CV-01389-JAM
BK-129   Dory Ventures, LLC's Responses to BKI's Interrogatories - 17-CV-01389-JAM
BK-131   08/23/2017 Email from Bill Crane to Farzad Rastegar
BK-132   08/01/2017 Email from Bo Williams to Brent Richards
BK-133   08/01/2017 Email from Brent Richards to Bo Williams
BK-134   07/17/2017 Email from Basecamp to Christopher Anto
BK-135   07/10/2017 Email from Basecamp to Christopher Anto
BK-136   06/26/2017 Email from Basecamp to Christopher Anto
BK-137   07/03/2017 Email from Basecamp to Christopher Anto
BK-138   07/24/2017 Email from Basecamp to Christopher Anto
BK-139   04/12/2013 Email from James Lund-Lack to Bahman Kia and Christopher Anto
BK-140   06/23/2017 Email from Tick to Christopher Anto
BK-141   04/12/2013 Email from Christopher Anto to James Lund-Lack
BK-142   Document bearing Bates No. LP0016
BK-143   08/23/2017 Email from Peter Collins to Simon Ogden, John Leach, and Joel Chadwick
BK-144   08/23/2017 Email from Peter Collins to Simon Ogden, John Leach, and Joel Chadwick
BK-145   06/22/2017 Email from Chris Anto to Allen Steffen
BK-146   06/23/2017 Email from Chris Anto to Allen Steffen
BK-147   06/22/2017 Email from Chris Anto to Timothy Stacy
BK-148   06/23/2017 Email from Chris Anto to Timothy Stacy
BK-149   09/02/2016 Email from Tony Kwan to Farzad Rastegar
BK-150   09/03/2016 Email from Farzad Rastegar to Tony Kwan
BK-151   09/02/2016 Email from Tony Kwan to Farzad Rastegar
BK-152   Website Screenshot
BK-153   Website Screenshot
BK-154   Website Screenshot
BK-155   Website Screenshot
BK-156   Website Screenshot
BK-157   Website Screenshot
BK-158   Trademark Registration No. 3,532,451
BK-159   Popular Science article - Spring 2019
BK-160   Sailing World article - Spring 2019
BK-161   Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories to LPE
BK-162   LPE's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories
BK-163   Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories to QMI
BK-164   QMI's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories
               Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 5 of 23
                   Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


BK-165   Bruce Kirby and Bruce Kirby, Inc.'s First Set of Requests for Production to LPE
BK-166   LPE's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First Set of Production
BK-167   Bruce Kirby and Bruce Kirby, Inc.'s First Set of Requests for Production to LPE
BK-168   QMI's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First Set of Production
BK-169   Bruce Kirby and Bruce Kirby, Inc.'s Notice of Deposition of LPE
BK-170   Bruce Kirby and Bruce Kirby, Inc.'s Notice of Deposition of QMI
BK-171   Document titled Business Corporation Annual Report
BK-172   Document titled QUARTER MOON, INCORPORATED Summary Screen
BK-173   Document titled Dun & Bradstreet Business Records Family Tree Report
BK-174   Document titled Dun & Bradstreet Business Records Family Member Profile
BK-175   Defendant Dory Ventures, LLC's Objections and Responses to GSL's First Set of Interrogatories (Nos. 1 - 8)
         Defendant LaserPerformance, LLC's Objections and Responses to GSL's First Set of Interrogatories (Nos. 1 -
BK-176
         8)
BK-177   Defendant Quarter Moon, Inc.'s Objections and Responses to GSL's First Set of Interrogatories (Nos. 1 - 8)
         Defendant LaserPerformance (Europe) Ltd.'s Objections and Responses to GSL's First Set of Interrogatories
BK-178
         (Nos. 1 - 8)
         Certification of LaserPerformance (Europe) Ltd.'s Objections and Responses to GSL's First Set of
BK-179
         Interrogatories
BK-180   Defendant Farzad Rastegar's Objections and Responses to GSL's First Set of Interrogatories (Nos. 1 - 8)
BK-181   Certification of Farzad Rastegar's Objections and Responses to GSL's First Set of Interrogatories
BK-182   Defendant Quarter Moon, Inc.'s Objections and Responses to GSL's First Set of Requests for Admission
         Defendant LaserPerformance (Europe) Ltd.'s Objections and Responses to GSL's First Set of Requests for
BK-183
         Admission
BK-184   Karaya (Jersey) Limited's Motion for Summary Judgment
BK-185   Declaration of William Crane dated March 28, 2014
         Defendants' Memorandum of Law in Opp. to Motion to Strike & Supp. Decl. of William Crane dated May 8,
BK-186
         2014
BK-187   Document titled Bill History Recap
BK-188   Summary of Defendants Sales
BK-189   Document titled Meeting of the Board of Directors Quarter Moon, Incorporated
BK-190   Document titled Meeting of the Board of Directors Quarter Moon, Incorporated
BK-191   Document titled Meeting of the Board of Directors Quarter Moon, Incorporated
BK-192   05/10/2018 Email from Skalka to Schiller
BK-193   05/12/2013 Email from Bill Crane to Farzad Rastegar
BK-194   04/29/2013 Email from Christopher Tunstall to James Lund-Lack
BK-195   03/12/2013 Email from James Lund-Lack to Bahman Kia
BK-196   06/18/2013 Email from James Lund-Lack to Bahman Kia
BK-197   WITHDRAWN
BK-198   05/28/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
BK-199   Document titled Kirby Schedule of Actual Payments - US
BK-200   03/04/2015 Email from Bill Crane to Simon Allentuch (and email chain)
BK-201   05/16/2013 Email from Bill Crane to Bahman Kia (and email chain)
BK-202   05/10/2013 Email from James Lund-Lack to Bahman Kia (and email chain)
BK-203   05/20/2013 Email from Christopher Tunstall to Richard Walker (and email chain)
BK-204   05/07/2013 Email from Bill Crane to Bahman Kia and Bo Williams (and email chain)
BK-205   05/22/2013 Email from Rick Ducharme to Christopher Tunstall and Richard Walker (and email chain)
BK-206   05/18/2013 Email from Christpher Tunstall to Richard Walker (and email chain)
BK-207   05/20/2013 Email from Richard Walker to Nickolas Betts (and email chain)
BK-208   05/18/2013 Email from Christpher Tunstall to Bill Crane (and email chain)
BK-209   05/20/2013 Email from Richard Walker to Christopher Tunstall (and email chain)
BK-210   05/16/2013 Email from James Lund-Lack to Bill Crane (and email chain)
               Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 6 of 23
                   Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


BK-211   05/16/2013 Email from Bill Crane to Steve Thomas et al. (and email chain)
BK-212   05/16/2013 Email from Bill Crane to Bahman Kia (and email chain)
BK-213   05/07/2013 Email from Bill Crane to Bajman Kia nd Bo Williams (and email chain)
BK-214   05/16/2013 Email from James Lund-Lack to James Lund-Lack
        Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 7 of 23



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC. ET AL                               :
                                                      :      CASE NO. 3:13-CV-00297 (JAM)
                       Plaintiffs,                    :
                                                      :
V.                                                    :
                                                      :
LASERPERFORMANCE (EUROPE)                             :
LIMITED, ET AL.                                       :
                                                      :
                       Defendants.                    :      December 13, 2019

                    DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’
                  PROPOSED SECOND AMENDED LIST OF EXHIBITS

       The defendants Laser Performance (Europe) Limited, (“LPE”) and Quarter Moon, Inc.

(“QMI”) (jointly, the “Defendants”) hereby object to the Plainiffs’ Proposed First Amended List

of Exhibits, dated December 8, 2019, a copy of which is attached hereto and made a part hereof

as Schedule A (the “Exhibit List”) by plaintiffs, Bruce Kirby and Bruce Kirby, Inc. (jointly, the

“Plaintiffs”). The Defendants hereby submit the following objections, reserving their right to

amend or modify any of the objections set forth herein.

       1. Defendants object to the introduction of exhibits that are not properly authenticated

and reserve all objections to admissibility including, but not limited to, objections based on lack

of foundation, hearsay and relevance.

       2. Defendants object to the introduction of exhibits relating to the “Kirby Fishing Set” on

the grounds of relevance under Rule 402 of the Federal Rules of Evidence. The alleged facts

related to the Kirby Fishing Set occurred four years after the commencement of this action and

were the subject of a separate lawsuit in this court, which suit has been dismissed by order of this

Court. Specifically, Defendants object to the introduction of Exhibits 126 - 157 pursuant to Fed.

R. Evid. 402.
        Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 8 of 23



       3. Defendants object to the introduction of exhibits that are not relevant to the issues to

be tried in this case and/or relate to events post-dating the alleged trademark infringement on the

grounds of relevance under Rule 402 of the Federal Rules of Evidence. Specifically, the

Defendants object to the introduction of Exhibits 1-3, 6-10, 12, 16-23, 26, 35, 55, 58-62, 64, 66-

71, 73, 101-106, 112, 114, 115, 124, 125, 159-170, 175-188, 193, 195 and 196 pursuant to Fed.

R. Evid. 402.

       4. Defendants object to the introduction of exhibits that are or are comprised of

statements made by one other than the witness while testifying at trial offered into evidence to

prove the truth of the matter asserted and not subject to any hearsay exception. Fed. R. Evid. 801

and 802. The Plaintiffs have included proposed exhibits that consist of statements and

declarations made by non-parties; magazine articles; screenshots from websites and pleadings

filed in this and in separate lawsuits, all of which consist of hearsay inadmissible under the

Federal Rules of Evidence. Specifically, Defendants object to the introduction of Exhibits 11,

23, 26, 54, 58, 59, 60, 64, 73, 92, 106, 107, 112, 124, 125, 127, 129, 159, 160, 171 – 174, 180,

181, 184, 185, 187, 188, 192, and 194-196 pursuant to Fed. R. Evid. 801 and 802.

       5. Defendants object to the introduction of exhibits that are duplicative and redundant of

other proposed exhibits, that are misleading or confuse the issues. Fed. R. Evid. 403. The

Plaintiffs have proposed duplicative exhibits and exhibits consisting of discovery promulgated

upon parties and non-parties to this action as well as responses, including objections, to such

discovery (e.g. notices of deposition, subpoenas, Interrogatories and Requests for Production).

Specifically, the Defendants object to the introduction of Exhibits 1, 12, 27, 28, 29, 30, 56, 63,

101, 102, 104, 105, 127, 129, 161 – 170, 174- 183, 189-193, 195, and 196 pursuant to Fed. R.

Evid. 403.
        Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 9 of 23



       6. Defendants object to the introduction of exhibits that are incomplete, draft documents,

unsigned or not in final form. Incomplete documents are objectionable under Fed. R. Evid. 106.

Specifically, the Defendants object to the introduction of Exhibits 33, 58, 59, 60, 71, 74, 102,

104, 105 pursuant to Fed. R. Evid. 106.

       7. Defendants object to the introduction of exhibits that have not been authenticated.

The Plaintiffs include on the Exhibit List items not identifiable as to source or author which are

objectionable under Rule 901 of the Federal Rules of Evidence. Specifically, the Defendants

object to Exhibits 23, 32, 58, 59, 60, 102 and 187 pursuant to Fed. R. Evid. 901.

       For the foregoing reasons, the Defendants object to the admissibility of the Plaintiffs’

exhibits identified on Schedule B attached hereto.
      Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 10 of 23



                                            SCHEDULE B

      DEFENDANTS’ OBJECTIONS TO PROPOSED SECOND AMENDED EXHIBIT LIST OF
                PLAINTIFFS’ BRUCE KIRBY AND BRUCE KIRBY, INC.
 BK                                                               Basis for
Exhibit                       Description                        Objection
                                                                                      (Federal Rules of Evidence)
  1    03/18/2014 Subpoena for Documents from Farzad Rastegar                                402, 403
  2    04/01/2010 Email from Farzad Rastegar to Heini Wellmann (and email chain)               402
  3    01/11/2012 Email from Bill Crane to Heini Wellmann                                      402
  6    11/15/2010 Email from Farzad Rastegar to Bill Crane (and email chain)                   402
  7    03/22/2011 Email Chris Spencer to Farzad Rastegar                                       402
  8    09/29/2011 Email from Bill Crane to Farzad Rastegar and Doug Metchick (and              402
       email chain)
 9     12/03/2010 Email from Bill Crane to Farzad Rastegar                                     402
 10    12/24/2010 Email from Bill Crane to Farzad Rastegar                                     402
 11    Answer and Counterclaims of LPE and QMI                                               801, 802
 12    LPE and QMI's Objections and Responses to GSL's First Set of Interrogatories          402, 403
 16    04/02/2010 Email from Devin Kelly to Bill Crane (and attachment)                        402
 17    1/12/2011 Email from Bill Crane to Farzad Rastegar                                      402
 18    01/23/2011 Email from Heini Wellmann to Farzad Rastegar                                 402
 19    01/23/2011 Email from Heini Wellmann to Hank Barry and Jeff Martin (and                 402
       attachment)
 20    04/28/2011 Email from Bill Crane to Heini Wellmann                                       402
 21    09/28/2010 Email from Bill Crane to Heini Wellmann and Jeff Martin (and                  402
       email chain
 22    01/17/2012 Email from Bill Crane to Farzad Rastegar                                   402
 23    Document titled Barclays Business Internet Banking                             402, 801, 802, 901
 26    Document titled Indicative Offer for Laser Design Rights                       402, 403, 801, 802
 27    Notice of Deposition of Quarter Moon, Incorporated Pursuant to 30(b)(6)             402, 403
 28    Notice of Deposition of LaserPerformance (Europe) Pursuant to 30(b)(6)              402, 403
 29    Answer and Counterclaims of LPE and QMI                                             402, 403
 30    1983 Agreement                                                                    403 (BK-14)
 33    Agreement dated November 11, 2005                                                     106
 35    Conference Memorandum dated September 4, 2014                                       402, 403
 54    Document titled Bill Crane - LinkedIn                                               801, 802
 55    02/27/2010 Email from Bill Crane to Clara Tong                                        402
 56    LPE and QMI's Objections and Responses to GSL's First Set of Interrogatories          403
 58                                                                                   106, 402, 801, 802,
       Document titled Summary of Adjustments to Royalty Calculations
                                                                                             901
 59    Document titled LPE Royalty Statement                                          106, 402, 801, 802,
                                                                                             901
 60    Document titled Vanguard Sailboats Royalty Payment                             106, 402, 801, 802,
                                                                                             901
 61    3/4/09 Email from Bill Crane to Daryl Webb (and email chain)                          402
 62    02/17/2010 Email from Bill Crane to Devin Kelly and Matthew Abrahams(and              402
       email chain)
 63    04/02/2010 Email from Devin Kelly to Bill Crane (and attachment)                   403 (BK-16)
 64    Defendants' Initial Disclosures                                                    402, 801, 802
 66    12/08/2011 Email from Bill Crane to Tom Rosoman (and email chain)                       402
 67    03/23/2011 Email from Farzad Rastegar to Chris Spencer (and email chain)                402
 68    12/09/2010 Email from Matthew Anrahams to Farzad Rastegar (and email                    402
       chain)
 69    03/06/2010 Email from Farzad Rastegar to Devin Kelly                                     402
 70    04/03/2010 Email from Heini Wellmann to Bil Crane (and email chain)                      402
      Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 11 of 23



71     06/16/2010 Email from Bill Crane to Farzad Rastegar (and email chain)            106, 402
73     First Amended Complaint and Exhibits                                          402, 801, 802
74     Document titled Intellectual Property Purchase and License Agreement               106
92     Document titled Damage Determination Analysis                                    801, 802
101    Document titled Indicative Offer for Laser Design Rights                         402, 403
102    Schedules to Document titled Indicative Offer for Laser Design Rights       106, 402, 403, 901
103    05/30/2007 Letter from Wesley Whitmyer to Edward Kotite                            402
104    Attachment to BK-103 (Document titled Intellectual Property Purchase and      106, 402, 403
       License Agreement)
105    Attachment to BK-103 (Document titled Assignment)                             106, 402, 403
106    Sailing World article - April 2007                                            402, 801, 802
107    USPTO Trademark Electronic Search System - BRUCE KIRBY trademark                 801, 802
112    04/27/2010 Letter from Wesley Whitmyer to Alice Gould                         402, 801, 802
114    03/08/2010 Letter from Howard Spencer and Bruce Kirby to Jeff Martin               402
115    05/12/2010 Letter from Wesley Whitmyer to Alice Gould                              402
124    Document titled Royalties Outstanding                                         402, 801, 802
125    Document titled Stipulation                                                   402, 801, 802
126    QMI Responses to BKI's Interrogatories - 17-CV-01389-JAM                           402
127    Farzard Rastegar Responses to BKI's Interrogatories - 17-CV-01389-JAM       402, 403, 801, 802
128    LaserPerformance LLC’s Responses to BKI’s Interrogatories 17-CV-01389-      402, 403, 801, 802
       JAM
129    Dory Ventures, LLC's Responses to BKI's Interrogatories - 17-CV-01389-JAM   402, 403, 801, 802
131    08/23/2017 Email from Bill Crane to Farzad Rastegar                                402
132    08/01/2017 Email from Bo Williams to Brent Richards                                402
133    08/01/2017 Email from Brent Richards to Bo Williams                                402
134    07/17/2017 Email from Basecamp to Christopher Anto                                 402
135    07/10/2017 Email from Basecamp to Christopher Anto                                 402
136    06/26/2017 Email from Basecamp to Christopher Anto                                 402
137    07/03/2017 Email from Basecamp to Christopher Anto                                 402
138    07/24/2017 Email from Basecamp to Christopher Anto                                 402
139    04/12/2013 Email from James Lund-Lack to Bahman Kia and Christopher                402
       Anto
140    06/23/2017 Email from Tick to Christopher Anto                                    402
141    04/12/2013 Email from Christopher Anto to James Lund-Lack                       402, 403
142    Document bearing Bates No. LP00116                                              402, 403
143    08/23/2017 Email from Peter Collins to Simon Ogden, John Leach, and Joel        402, 403
       Chadwick
144    08/23/2017 Email from Peter Collins to Simon Ogden, John Leach, and Joel        402, 403
       Chadwick
145    06/22/2017 Email from Chris Anto to Allen Steffen                               402, 403
146    06/23/2017 Email from Chris Anto to Allen Steffen                               402, 403
147    06/22/2017 Email from Chris Anto to Timothy Stacy                               402, 403
148    06/23/2017 Email from Chris Anto to Timothy Stacy                               402, 403
149    09/02/2016 Email from Tony Kwan to Farzad Rastegar                              402, 403
150    09/03/2016 Email from Farzad Rastegar to Tony Kwan                              402, 403
151    09/02/2016 Email from Tony Kwan to Farzad Rastegar                              402, 403
152    Website Screenshot                                                                 402
153    Website Screenshot                                                                 402
154    Website Screenshot                                                                 402
155    Website Screenshot                                                                 402
156    Website Screenshot                                                                 402
157    Website Screenshot                                                              402, 403
159    Popular Science article - Spring 2019                                         402, 801, 802
160    Sailing World article - Spring 2019                                           402, 801, 802
      Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 12 of 23



161    Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories to LPE              402, 403
162    LPE's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First          402, 403
       Set of Interrogatories
163    Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories to QMI              402, 403
164    QMI's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First          402, 403
       Set of Interrogatories
165    Bruce Kirby and Bruce Kirby, Inc.'s First Set of Requests for Production to          402, 403
       LPE
166    LPE's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First          402, 403
       Set of Production
167    Bruce Kirby and Bruce Kirby, Inc.'s First Set of Requests for Production to          402, 403
       LPE
168    QMI's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First          402, 403
       Set of Production
169    Bruce Kirby and Bruce Kirby, Inc.'s Notice of Deposition of LPE                      402, 403
170    Bruce Kirby and Bruce Kirby, Inc.'s Notice of Deposition of QMI                      402, 403
171    Document titled Business Corporation Annual Report                                   801, 802
172    Document titled QUARTER MOON, INCORPORATED Summary Screen                            801, 802
173    Document titled Dun & Bradstreet Business Records Family Tree Report                 801, 802
174    Document titled Dun & Bradstreet Business Records Family Member Profile            403, 801, 802
175    Defendant Dory Ventures, LLC's Objections and Responses to GSL's First Set           402, 403
       of Interrogatories (Nos. 1 - 8)
176    Defendant LaserPerformance, LLC's Objections and Responses to GSL's First            402, 403
       Set of Interrogatories (Nos. 1 - 8)
177    Defendant Quarter Moon, Inc.'s Objections and Responses to GSL's First Set of        402, 403
       Interrogatories (Nos. 1 - 8)
178    Defendant LaserPerformance (Europe) Ltd.'s Objections and Responses to               402, 403
       GSL's First Set of Interrogatories (Nos.
179    Certification of LaserPerformance (Europe) Ltd.'s Objections and Responses to        402, 403
       GSL's First Set of Interrogatories
180    Defendant Farzad Rastegar's Objections and Responses to GSL's First Set of       402, 403, 801, 802
       Interrogatories (Nos. 1 - 8)
181    Certification of Farzad Rastegar's Objections and Responses to GSL's First Set   402, 403, 801, 802
       of Interrogatories
182    Defendant Quarter Moon, Inc.'s Objections and Responses to GSL's First Set of        402, 403
       Requests for Admission
183    Defendant LaserPerformance (Europe) Ltd.'s Objections and Responses to               402, 403
       GSL's First Set of Requests for Admission
184    Karaya (Jersey) Limited's Motion for Summary Judgment                              402, 801, 802
185    Declaration of William Crane dated March 28, 2014                                  402, 801, 802
186    Defendants' Memorandum of Law in Opp. to Motion to Strike & Supp. Decl. of              402
       William Crane dated May 8, 2014
187    Document titled Bill History Recap                                               402, 801, 802, 901
188    Appendix D to BK 92                                                                402, 801, 802
189    Document titled Meeting of the Board of Directors Quarter Moon,                       402, 403
       Incorporated

190    Document titled Meeting of the Board of Directors Quarter Moon,                      402, 403
       Incorporated

191    Document titled Meeting of the Board of Directors Quarter Moon,                      402, 403
       Incorporated

192    05/10/2018 Email from Skalka to Schiller                                         801, 802, 402, 403

193    05/12/2013 Email from Bill Crane to Farzad Rastegar                                  402, 403
      Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 13 of 23



194    04/29/2013 Email from Christopher Tunstall to James Lund-Lack        801, 802

195    03/12/2013 Email from James Lund-Lack to Bahman Kia             801, 802, 401, 403;
                                                                       produced in error
                                                                          and protected
                                                                       from discovery by
                                                                          F.R.C.P. Rule
                                                                          26(b)(3)(A) as
                                                                             materials
                                                                           prepared in
                                                                          anticipation of
                                                                       litigation by or for
                                                                           a party or its
                                                                          representative
196    06/18/2013 Email from James Lund-Lack to Bahman Kia              801, 802, 401, 403

197    WITHDRAWN
       Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 14 of 23




                          SCHEDULE B (Supplement)

      DEFENDANTS’ OBJECTIONS TO ADDITIONAL PROPOSED EXHIBITS OF
             PLAINTIFFS’ BRUCE KIRBY AND BRUCE KIRBY, INC.

BK Exhibit        Basis for Objection
                  (Federal Rules of Evidence)

198               403 (see BK-94)
199               402, 403
200               502
201               403 (see BK-212)
204               403 (see BK-213)
206               403 (see BK-208, BK-209)
208               403 (see BK-206, BK-209)
209               403 (see BK-206, BK-208)
212               403 (see BK-201)
213               403 (see BK-204)
        Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 15 of 23




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 BRUCE KIRBY, INC., and
 BRUCE KIRBY

         Plaintiffs,
                                                             Civil Action No. 3:13-cv-00297-JAM
                  vs.

 LASERPERFORMANCE (EUROPE) LIMITED,
 QUARTER MOON, INCORPORATED


      PLAINTIFFS BRUCE KIRBY AND BRUCE KIRBY, INC.’S BRIEF COUNTER-
           STATEMENT TO DEFENDANTS’ OBJECTIONS TO EXHIBITS


        Pursuant to Judge Meyer’s Instructions For Joint Trial Memorandum, Plaintiffs Bruce

Kirby and Bruce Kirby, Inc. (individually and collectively, “Kirby”) provides its brief counter-

statement to Defendants Quarter Moon, Inc. and LaserPerformance (Europe) Limited’s

(individually and collectively, “LP”) objections to Kirby’s exhibits.

        As set forth in more detail below, LP’s objections to Kirby’s exhibits are meritless and should

be overruled.

Exhibits Related to the “Kirby Fishing Set” (Exhibits BK 136 – 157)

        LP objects to the admission of these documents based on relevance. However,

Defendants stipulated that Kirby could introduce this information into evidence at trial and use

the evidence for any purpose allowable under the Federal Rules of Evidence. (See Ex. A.)

Accordingly, LP already stipulated that BK 136 – 157 are relevant and may be entered into

evidence.

Objections as to Relevance Under 402 (Exhibits BK-1-3, 6-10, 12, 16-23, 26, 35, 55, 58-62,
64, 66-71, 73, 101-106, 112, 114, 115, 124, 125, 159-170, 175-188, 193, 195, 196, and 199)
        Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 16 of 23



       LP objects to the admission of these documents on the basis of relevance, alleging that

the documents are not relevant or “relate to events post-dating the alleged trademark

infringement.”

       The foregoing exhibits are relevant to Kirby’s claims under Federal Rule of Evidence 401

as they relate to at least (1) the Laser Class Rules and their requiring the use of the BRUCE

KIRBY trademark, (2) LP’s involvement in changing the Laser Class Rules to no longer require

the BRUCE KIRBY trademark and Kirby’s name, (3) the date LP stopped paying royalties, (4)

LP’s willfulness, (5) LP’s termination, (6) the Plaques, (7) Kirby’s fame, (8) LP’s corporate

structure, (9) QMI’s sales, (10) punitive damages.

       Furthermore, evidence is not rendered irrelevant merely because it may “post-dates” a

defendant’s trademark infringement.

       Accordingly, the Court should overrule Defendants’ objection as to the relevance of these

exhibits.

Objections as to Hearsay Under 801 and 802 (Exhibits BK-11, 23, 26, 54, 58, 59, 60, 64, 73,
92, 106, 107, 112, 124, 125, 127, 129, 159, 160, 171 – 174, 180, 181, 184, 185, 187 and 188)

       LP objects to the admission of these documents on the basis of hearsay. The foregoing

documents are not hearsay for at least the foregoing reasons:

                  BK-11         Not hearsay, FRE 801(d)
                  BK-23         Not hearsay, FRE 801, 803
                  BK-26         Not hearsay, FRE 801(d)
                  BK-54         Not hearsay, FRE 801(d)
                  BK-58         Not hearsay, FRE 801(d), FRE 803(6)
                  BK-59         Not hearsay, FRE 801(d), FRE 803(6)
                  BK-60         Not hearsay, FRE 801(d), FRE 803(6)
                  BK-64         Not hearsay, FRE 801(d)
                  BK-73         Not hearsay, FRE 801, 803
                  BK-92         Not hearsay, FRE 801, 803
                  BK-106        Not hearsay as not offered to prove the truth of
                                the matter asserted.



                                                 1
       Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 17 of 23



                  BK-107        Not hearsay, governmental record, FRE
                                803(6), FRE 807
                  BK-112        Not hearsay, FRE 801, 803
                  BK-124        Not hearsay, FRE 801(d), FRE 803(6)
                  BK-125        Not hearsay, FRE 801(d), Stipulation (Ex. A.)
                  BK-127        Not hearsay, FRE 801(d), Stipulation (Ex. A.)
                  BK-129        Not hearsay, FRE 801(d), Stipulation (Ex. A.)
                  BK-159        Not hearsay as not offered to prove the truth of
                                the matter asserted.
                  BK-160        Not hearsay as not offered to prove the truth of
                                the matter asserted.
                  BK-171        Not hearsay as governmental record, FRE
                                803(6) FRE 807
                  BK-172        Not hearsay as governmental record, FRE
                                803(6), FRE 807
                  BK-173        Not hearsay, FRE 807
                  BK-174        Not hearsay, FRE 807
                  BK-180        Not hearsay, FRE 801(d)
                  BK-184        Not hearsay, FRE 801(d)
                  BK-185        Not hearsay, FRE 801(d)
                  BK-187        Not hearsay, FRE 803(6), FRE 1006, will be
                                authenticated at trial.
                  BK-188        Not hearsay, FRE 803(6), FRE 1006, will be
                                authenticated at trial.
                  BK-192        Not hearsay, FRE 801(d)
                  BK-194        Not hearsay, FRE 801(d)
                  BK-195        Not hearsay, FRE 801(d)
                  BK-196        Not hearsay, FRE 801(d)

Objections as being Duplicative, Redundant, Misleading or Confusing (Exhibits BK-1, 12,
27, 28, 29, 30, 56, 63, 101, 102, 104, 105, 127, 129, 161 – 170, 174-183, 189-193, 195,196, 198,
199, 201, 204, 206, 208, 209, 212, 213)

       Defendants object to the foregoing exhibits as being duplicative and redundant of

other proposed exhibits as well as misleading or likely to confuse the issues. Fed. R. Evid. 403.

       The probative value of the foregoing exhibits is not probative “substantially outweighed

by a danger of one or more of the following: unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Id.

       The foregoing exhibits add substantial probative value to the issues of at least (1) the

Laser Class Rules and their requiring the use of the BRUCE KIRBY trademark, (2) LP’s


                                                 2
       Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 18 of 23



involvement in changing the Laser Class Rules to no longer require the BRUCE KIRBY

trademark and Kirby’s name, (3) the date LP stopped paying royalties, (4) LP’s willfulness, (5)

LP’s termination, (6) the Plaques, (7) Kirby’s fame, (8) LP’s corporate structure, (9) QMI’s

sales, (10) punitive damages.

       Accordingly, Kirby respectfully requests that the Court overrule LP’s objections.

Objections for Incomplete Documents (Exhibits BK-33, 58, 59, 60, 71, 74, 102, 104, 105)

       Defendants object to the foregoing exhibits as being incomplete or draft documents under

Federal Rule of Evidence 106. Defendants’ objection does not require exclude as under Rule 106

“an adverse party may require the introduction, at that time, of any other part — or any other

writing or recorded statement — that in fairness ought to be considered at the same time.”

       There is no basis to exclude the foregoing exhibits.

Objections as to lack of Authentication (Exhibits BK-23, 32, 58, 59, 60, 102 and 187)
      Defendants identify the foregoing exhibits as lacking authentication. Defendants are

wrong and any lack of authentication will be remedied at trial in any event.

       Moreover, BK-23, 32, 58, 59, and 60 were produced by Defendants or inquired about

during Defendants’ deposition.



Objections as to Attorney-Client Privilege and Work Product Under FRE 502

       Defendants identify exhibit BK-200 as being objected to under FRE 502. To the extent

that Plaintiffs understand Defendants’ objection, Plaintiffs note that Defendants produced this

exhibit as LP04512-13 during discovery and have not alleged that this was an inadvertent

disclosure. Moreover, the only portion of BK-200 that appears to be a communication with

counsel is the last email, which forwarded the chain to S. Allentuch, Esq. without comment.

Communications between Christopher Tunstall and Bill Crane are not privileged.



                                                3
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT
BRUCE KIRBY, INC.
Plaintiff,
Civil Action No. 3:17-CV-01389-JAM
vs.
QUARTER MOON, INCORPORATED,
DORY VENTURES LLC
LASERPERFORMANCE LLC and
FARZAD RASTEGAR,
Defendants.
STIPULATION
WHEREAS, on March 4, 2013, Plaintiff Bruce Kirby, Inc. (“BKI”) filed a complaint
against Quarter Moon, Inc. (“Quarter Moon”), LaserPerformance (Europe) Limited (“LPE”), and
Farzad Rastegar (“Rastegar”), among other defendants, alleging infringement of U.S. Trademark
Registration No. 3,532,451 (“the BK Mark”), among other claims. (See Bruce Kirby et al. v.




                                                                                                   Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 19 of 23
LaserPerformance (Europe) Limited et al., Civil Action No. 3:13-cv-00297 (“the 2013
Action’”)).
WHEREAS, on April 30, 2013, BKI filed a First Amended Complaint in the 2013
Action.
WHEREAS, on August 16, 2017, BKI filed a complaint (Dkt. 1) against, Quarter Moon,
Dory Ventures, LLC (“Dory”), LaserPerformance LLC (“LP”) and Rastegar (collectively,
“Defendants”) alleging infringement of the BK Mark, among other claims (“the 2017 Action”).
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel for the Parties, that in the 2013 Action BKI may introduce into evidence at trial in the
2013 Action, collectively or separately, Defendants’ admissions to the Requests for Admission
*
below, each of which may be used for any purposes allowable under the Federal Rules of
Evidence:
1.
10.
11.
12,
13.
Admitted that BK] is the owner of U.S. Trademark Registration No. 3,532,451 for
BRUCE KIRBY® for boats, in class 12 (US cls 19, 21, 23, 31, 35 and 44
Admitted that Defendants became knowledgeable of the BK Mark at least as early
as the filing of the complaint in the 2013 Action on March 4, 2013;
Admitted that, at least as early as August 1, 2017, LaserPerformance LLC began
marketing, promoting, and offering for sale a “Kirby Fishing Set” on the
following two websites, which are accessible in North America and Europe,
respectively laserperformance.com.us and http://www.laserperformance.uk/ (“the
Websites”);




                                                                                         Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 20 of 23
Admitted that the “Kirby Fishing Set” as marketed on the Websites included an
aluminum fishing boat;
Admitted that Defendants never sold and did not intend to sell a “Kirby Fishing
Set” in the United States of America;
Admitted that Dory Ventures, LLC provided marketing services to
LaserPerformance LLC as a service provider under service agreements between
Dory Ventures, LLC and LaserPerformance, LLC and which services were
utilized by LaserPerformance LLC in putting “Kirby Fishing Set” on the
Websites;
Admitted that Farzad Rastegar is the Executive Director of Dory Ventures, LLC
and has held this position since 2004;
Admitted that LaserPerformance LLC is a wholly-owned subsidiary of Quarter
Moon, Inc.;
Admitted that the Websites are operated and controlled, at least in part, by
LaserPerformance LLC;
Admitted that LaserPerformance LLC is a Delaware limited liability company
authorized to do business in Connecticut and;
Admitted that, BKI never authorized Defendants to market, promote, sell the
“Kirby Fishing Set,” on the Websites or otherwise;
Admitted that Defendants did not receive a cease and desist letter from BKI
before the commencement of this action;
Admitted that the Defendants have alleged that Velum, Ltd. is an affiliate of
Quarter Moon, Inc. and Laser Performance, LLC, and further allege Velum, Ltd.
is the owner of trademark registrations for Kirby on boats in China, European
Union, Germany, Italy, Russia, Spain, and Switzerland.
*
IT IS FURTHER STIPULATED AND AGREED that fact discovery will be re-opened
for the limited purpose for BKI to produce Exhibits A-E attached hereto in the 2013 Action,
which may be entered into evidence at trial in the 2013 Action, collectively or separately, and be
used for any purpose allowable under the Federal Rules of Evidence.
IT IS FURTHER STIPULATED AND AGREED that fact discovery will be re-opened
for the limited purpose for Defendants to produce Exhibits 1-23 in the 2013 Action, which may
be entered into evidence at trial in the 2013 Action, collectively or separately, and be used for
any purpose allowable under the Federal Rules of Evidence.
IT IS FURTHER STIPULATED AND AGREED that fact discovery will be re-opened
for the limited purpose for BKI or Defendants to produce the Defendants’ interrogatory
responses attached hereto in the 2013 action, which may be entered into evidence at trial in the
2013 Action, collectively or separately, and be used for any purpose allowable under the Federal
Rules of Evidence.
PURSUANT TO THE FOREGOING, it is further stipulated and agreed that within five
(5) business days following BKI and Defendants’ endorsement of this Stipulation, BKI will
dismiss the 2017 Action with prejudice. Each party is to bear its own costs and fees.




                                                                                                     Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 21 of 23
Dated: March 4, 2019
WHITMYER IP ROUP LLC
By: (51, AA,
Wesley W. Whitmyer, Jr., ct03509
Walter B. Welsh, ct01220
Benjamin N, Luehrs, phv08980
litigation@whipgroup.com
wwelsh@whipgroup.com
bluehrs@whipgroup.com
600 Summer Street
NEUBERT, & MONTEITH, P.C.
we) S —~
Douglls §, SKalka ct00616
Peter T. Fay ct08122
dskalka@npmlaw.com
pfay@npmlaw.com
195 Church Street, 13" Floor
New Haven, CT 06510
(203) 821-2000
*
Stamford, CT 06901
(203) 703-0800 Attorneys for Defendants
Quarter Moon, Inc.
Attorneys for Plaintiff Dery Ventures LLC
Bruce Kirby, Inc. LaserPerformance LLC and
Farzad Rastegar
*




                                             Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 22 of 23
        Case 3:13-cv-00297-JAM Document 566 Filed 02/09/20 Page 23 of 23




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 BRUCE KIRBY, INC., and
 BRUCE KIRBY

         Plaintiffs,
                                                           Civil Action No. 3:13-cv-00297-JAM
                  vs.

 LASERPERFORMANCE (EUROPE) LIMITED,
 QUARTER MOON, INCORPORATED



                                  CERTIFICATE OF SERVICE
       I hereby certify that on February 9, 2020, a copy of foregoing UPDATED APPENDIX 3

TO JOINT TRIAL MEMORANDUM was filed electronically and served by mail on anyone

unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

operation of the court’s electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the

court’s CM/ECF System.


Date: February 09, 2020                        By: /s Benjamin N. Luehrs
                                               Wesley W. Whitmyer, Jr. (ct03509)
                                               Benjamin N. Luehrs (phv08980)
                                               Walter B. Welsh (ct27210)
                                               Whitmyer IP Group LLC
                                               600 Summer Street
                                               Stamford, Ct 06901
                                               Tel. 203-703-0800
                                               Fax: 203-703-0801
                                               litigation@whipgroup.com
                                               bluehrs@whipgroup.com
                                               wwelsh@whipgroup.com

                                               Counsel for Plaintiffs Bruce Kirby and Bruce Kirby, Inc.
